Citation Nr: 1201260	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-26 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a left hip disorder.

2.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right hip disorder.

3.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a left ankle disorder.

4.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right ankle disorder.

5.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to an increased rating for residuals of a compression fracture at T6 and T7 with mechanical back strain, lumbar spondylosis, and facet arthropathy, currently evaluated as 20 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO denied service connection for a right knee disorder.  This matter also comes before the Board on appeal from a December 2009 rating decision of the RO in Lincoln, Nebraska, in which the RO denied the Veteran's request to reopen previously denied claims of service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder, as well as the Veteran's claims for an increased rating for his service-connected thoracolumbar disability and for a TDIU.  

The Board acknowledges that the RO, in the December 2009 rating decision, adjudicated the issue of whether new and material has been received to reopen the Veteran's claim for service connection for a right knee disorder and that the Veteran submitted a timely notice of disagreement (NOD) as to the denial.  A review of the record, however, reveals that the Veteran also submitted a timely NOD (in August 2002) as to the June 2002 rating decision which denied service connection for a right knee disorder.  The RO did not issue a statement of the case (SOC).  Under such circumstances, the Veteran's appeal regarding the June 2002 denial of service connection for a right knee disorder remained pending until the RO sent him an SOC in August 2010.  See 38 C.F.R. §§ 19.26, 19.29, 19.30 (2011).  Given that the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to this SOC, the issue properly before the Board is not whether new and material evidence has been received sufficient to reopen a claim for service connection for a right knee disorder, but rather whether service connection is warranted for a right knee disorder.  Thus, the issue has been characterized as such on the title page of this decision.

A hearing was held in July 2011, by means of video conferencing equipment with the appellant in Lincoln, Nebraska, before the undersigned Acting Veterans Law Judge, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

During the July 2011 hearing, the Veteran noted that he had additional evidence, namely a private medical opinion, to submit in support of his appeal.  Such evidence has been associated with the claims file along with a waiver of initial RO consideration.  The Veteran also requested that the record be held open for 60 days following the July 2011 hearing so that he could submit additional evidence.  In August 2011, the Veteran did submit an addendum to the private medical opinion received at the hearing; it too was accompanied by a waiver of initial RO consideration.  In light of the waivers accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).  

The merits of the claims for service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder, as well as the Veteran's claims for service connection for a right knee disorder, an increased rating for service-connected thoracolumbar disability, and entitlement to a TDIU, will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2005 decision, the Board previously considered and denied service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder.

2.  The evidence associated with the claims file since the November 2005 Board decision relates to an unestablished fact necessary to substantiate the claims for service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder.


CONCLUSIONS OF LAW

1.  The November 2005 Board decision that denied service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder, is final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2011).

2.  The evidence received since the November 2005 Board decision is new and material, and the Veteran's claims for service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder, are reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the issue of whether new and material evidence has been submitted to reopen the claims for service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claims, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Accordingly, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

The Veteran contends that he is entitled to service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder.  Specifically, he asserts that these conditions stem from stress and trauma incurred in the course of completing thirty parachute jumps while serving on active duty.  The Veteran testified during this appeal that he wore approximately forty-five pounds of field gear during these jumps and that many of his landings were "high impact"-i.e., hard enough to break rifle stocks and knock the wind out of him.  Alternatively, the Veteran asserts that his hip, ankle, and knee disorders are the result of an altered gait and pain associated with his service-connected thoracolumbar disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  Additionally, service connection is warranted for a disability which has been chronically worsened by a service-connected disease or injury.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board observes that the Veteran's claims for service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder, were previously considered and denied by the RO in a rating decision dated in June 2002.  The Veteran subsequently perfected an appeal of these issues, and in a November 2005 decision, the Board denied the claims for service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder.  The Veteran was notified of this decision and of his appellate rights; however, he did not appeal.  Thus, the November 2005 Board decision became final.  See 38 U.S.C.A. §§ 5108, 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.  

In October 2009, the Veteran requested that his claims for service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder be reopened.  The December 2009 rating decision currently on appeal denied reopening these claims.  Thereafter, the Veteran filed an NOD as to this rating decision and submitted a timely substantive appeal following the issuance of the August 2010 SOC.  

For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

As noted above, the Veteran's claims for service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder, were previously denied in a November 2005 Board decision.  The evidence of record at the time of that decision included the Veteran's service treatment records, various VA examination reports, private medical records pertaining to the disorders for which the Veteran was seeking service connection, and lay statements (including oral testimony received at March 2003 and October 2005 Board hearings).  In the decision, the Board noted that the service treatment records were negative for any complaints, treatment, or diagnosis of a left hip, right hip, left ankle, right ankle, or left knee disorder.  It was also noted that there was nothing in the post-service medical evidence for many years and that the Veteran himself testified in 2005 that he did not seek treatment for hip and lower extremity problems until 1989.  Finally, the Board noted that there was no evidence indicating a medical nexus between any current left hip, right hip, left ankle, right ankle, or left knee disorder, and his military service.  Based on the foregoing, the Board denied the Veteran's claims because such disorders did not manifest in service and were not caused by his active duty service.  

The evidence received subsequent to the November 2005 Board decision includes additional lay statements (including the aforementioned testimony received at the July 2011 Board hearing), VA and non-VA medical records showing continued treatment for degenerative arthritis of the bilateral hips and left knee (including a total left knee arthroscopy), a VA examination report dated in July 2010 which considers an etiological link between the Veteran's left knee and his service-connected thoracic compression fracture, and statements from a private physician, Dr. N.P.S. (initials used to protect the Veteran's privacy), who examined the Veteran for the claimed conditions in June 2011.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the November 2005 decision and, for reasons discussed immediately below, finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for left hip, right hip, left ankle, right ankle, and left knee disorders.  

Pertinent to the current determination, the Veteran submitted a letter from a private physician, Dr. N.P.S., dated in June 2011, which indicates that he examined the Veteran and reviewed pertinent VA treatment records, to include an MRI report pertaining to the Veteran's spine.  In this letter, Dr. N.P.S. notes that the Veteran suffered an injury to his spine as a result of military parachute jumps in the 1960s.  He also notes that the Veteran has severe degenerative arthritis in his knees and that "it is at least as likely as not that . . . degenerative arthritis in his knees was caused by trauma to his spine and knees in the military while parachuting in the 1960s."

In a follow-up letter, dated in July 2011, Dr. N.P.S. reiterates his June 2011 opinion and adds that "it is at least as likely as not that [the Veteran's] bilateral ankle and hip condition and pain are connected to his military service and/or secondary to his back condition."  Dr. N.P.S. also explained that his opinion is based on the fact that "[a]ll of these issues are consistent with the trauma suffered during and resultant from parachuting and are only exacerbated with the passage of time and advancing age."  

The aforementioned evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, VA and non-VA treatment records, along with the June 2011 and July 2011 statements from Dr. N.P.S., show a current diagnosis of left hip, right hip, left ankle, right ankle, and left knee disorders.  Additionally, the latter evidence includes medical evidence indicating a nexus between the Veteran's current disorders and military service and/or service-connected back disability.  When viewed in conjunction with evidence previously of record, this newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a left hip disorder, a right hip disorder, a left ankle disorder, a right ankle disorder, and a left knee disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left hip disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right hip disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.





REMAND

Reopening the Veteran's previously denied claims does end the inquiry.  Rather, consideration of the claims on the merits is required.  The Board's review of the record reveals that further RO action on the Veteran's claims for service connection for left hip, right hip, left ankle, right ankle, and left knee disorders, on the merits, as well as the claims for service connection for a right knee disorder, an increased rating for thoracolumbar spine disability, and TDIU, is warranted.

Initially, the Board notes that a remand is necessary with respect to the issues of service connection for left hip, right hip, left ankle, right ankle, and left knee disorders to allow the Agency of Original Jurisdiction (AOJ) to adjudicate these claims on the merits as there is no indication that it has yet done so.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  

Additionally, a remand is needed to search for possible outstanding VA treatment records identified by the Veteran at the July 2011 Board hearing as relevant to all of his service connection claims.  Specifically, the Veteran noted that he sought treatment at the VA hospital (now outpatient clinic) in Lincoln, Nebraska, in the 1970s for his various joint problems.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  There is also evidence that the Veteran continues to receive treatment for his claimed conditions, including his various service-connected disabilities, at the VA Medical Center (VAMC) in Omaha, Nebraska.  Upon remand, all relevant, outstanding VA medical records should therefore be obtained.  See id.  

The Veteran's oral testimony also reveals that he has been receiving ongoing treatment for his service-connected thoracolumbar disability from a private physician, Dr. N.P.S., but no treatment records from this physician are associated with the claims file.  Given that such evidence is relevant to his increased rating claim on appeal (as well as his service connection claims in light of Dr. N.P.S.'s aforementioned medical opinions), the Veteran should be provided an opportunity to either submit these records or provide VA with sufficient information to request treatment records on his behalf.  See 38 U.S.C.A. § 5103A(a) and (b).  

In addition to ensuring a complete record, the Board finds that the Veteran should be provided additional VA examinations to aid in adjudicating his claims on appeal.  

First, an examination is necessary to determine the etiology of any current hip, ankle, or knee disorder.  Although there is no documented injury or complaint of problems related to these joints in the service treatment records, such records do confirm his participation in parachute jumps during service.  In addition, the Veteran and his wife have presented competent lay evidence that, at a minimum, his knees exhibited clicking and popping noises shortly after separation from service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Veteran has presented a private medical opinion linking his current problems to parachute jumping in service.  Unfortunately, the private physician, Dr. N.P.S., did not indicate whether the Veteran's entire medical history was considered in making this opinion.  For example, he did not address the evidence of on-the-job knee and hip injuries.  Thus, it is unclear as to whether he had all of the relevant facts when he rendered his medical opinion.  Under these circumstances, the Board finds that further medical examination and medical opinion are necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

A current examination is also necessary to evaluate the Veteran's service-connected thoracolumbar spine disability while this appeal is on remand.  The Veteran was afforded such an examination in October 2009 at which time service connection was in effect only for residuals of a compression fracture at T6 and T7.  Thereafter, in June 2010, service connection was granted for mechanical back strain, lumbar spondylosis, and facet arthropathy.  There is also recent MRI evidence dated in February 2010 documenting findings indicative of possible radiculopathy.  Thus, a current examination is needed to adequately evaluate the disabilities on appeal.  See 38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  

Finally, despite numerous VA examination reports on file evaluating the Veteran's various service-connected disabilities, the record indicates that he has never been provided an examination in conjunction with his claim for TDIU.  Generally, when a veteran presents evidence of unemployability, the VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect his service-connected disabilit(ies) has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In this case, there is nothing in the record which adequately addresses the combined effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  As such, the Board finds that the evidence currently of record is inadequate to resolve the claim for a TDIU, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  This letter should specifically request that the Veteran provide information sufficient to obtain treatment records from any non-VA physicians who have treated him for his claimed conditions, including Dr. N.P.S.  

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO should obtain from the Omaha VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since August 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should obtain from the Omaha VA outpatient clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated in the 1970s.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination to determine the nature and etiology of any current hip, ankle, or knee disorder that may be present, to include degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should clearly identify all current hip, ankle, or knee disorders.  Then, with respect to each diagnosis, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that:

(a) the disability is causally or etiologically related to his military service.

(b) the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected compression fracture at T6 and T7 with mechanical back strain, lumbar spondylosis, and facet arthropathy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider the Veteran's contentions that he experienced clicking and popping in his knees following approximately thirty parachute jumps in service and that his spine disability resulted in an altered gait.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and there is evidence showing that he parachuted in service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination to ascertain the current severity and manifestations of his service-connected thoracolumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any VA and non-VA treatment records, such as the MRI report dated in February 2010 indicating that there are signs and symptoms suggesting radiculopathy.

The examiner should comment on the severity of the Veteran's service-connected disabilities and report all signs and symptoms necessary for rating the disorders under the rating criteria.

With respect to the thoracolumbar spine, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations.  For each neurological manifestation, the examiner should state whether it is associated with his service-connected disability or explain why it is not etiologically related to his thoracolumbar spine.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

If the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, including evidence received since the September 2010 SOC and supplemental statement of the case (SSOC).  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


